Title: III. John Adams to Charles Adams, 22 January 1794
From: Adams, John
To: Adams, Charles


            
              Dear Charles
              Philadelphia January 22. 1794
            
            As I wish to turn your Attention to those Political Questions which involve Points of the Law of Nature and Nations, and which have lately employed the Deliberations of the Executive Authority of our Government, I have turned to such Books as I have at hand, and made Extracts and References for your Use. And I wish you not only to read over carefully the Passages referred to, but to search the Parrallel Places in Grotius and Puffendorf and send your discoveries to me.
            It has been a Question, Whether our Treaties with France are binding on that Nation or ours, Since the Revolution of their Government from a Monarchy to a Republick? The Writers referred to will enable You to form your Judgment.
            If it was clear, who have the Power and Confidence of the Nation for any duration, there would be no difficulty.
            your Father
            
              John Adams
            
          